DECISION UPON RECONSIDERATION
PER CURIAM:
In our original decision, United States v. London, 9 M.J. 905 (A.F.C.M.R.1980), we reassessed the sentence because of matters considered improperly by the convening authority in his review of the case. By motion, timely filed, the accused has requested that we reconsider the sentence we approved after reassessment. Noting that the motion is unopposed by appellate Government counsel, we grant the motion.
On the basis of the record as a whole, including the new matters submitted by appellate defense counsel in support of their motion,* we modify our previous decision by approving only so much of the sentence as provides for a bad conduct discharge, confinement at hard labor for twelve months, forfeiture of $200.00 per month for nine months and reduction to airman.
The findings of guilty and the sentence, as further modified, are
AFFIRMED.

 We note that the accused has been restored to duty.